UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7659



DWIGHT RICHARDSON,

                                              Plaintiff - Appellant,

          versus


B. YOUNG, Lieutenant; H. BOWERS, Lieutenant;
THOMAS MCINTYRE, Sergeant; PHILLIP KRAUSS,
Officer; TIMOTHY STICKLEY, Officer; MARK
RALEY, Officer; STANLEY RALEY, Officer; D.
COWAN, Officer; TROY HAMILTON, Officer; MARSHA
BITTNER, Nurse,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson E. Legg, District Judge. (CA-00-
2457-L)


Submitted:   February 6, 2002          Decided:     February 21, 2002


Before WIDENER, NIEMEYER, and LUTTIG, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dwight Richardson, Appellant Pro Se.     John Joseph Curran, Jr.,
Attorney General, Sharon Stanley Street, Assistant Attorney
General, Baltimore, Maryland; Phillip Melton Andrews, George Eugene
Brown, KRAMON & GRAHAM, Baltimore, Maryland, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Dwight Richardson appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 2001) complaint.    We

have reviewed the record and the district court’s opinion and find

no reversible error.    Accordingly, we affirm on the reasoning of

the district court.    Richardson v. Young, No. CA-00-2457-L (D. Md.

Sept. 4, 2001).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                           AFFIRMED




                                  2